Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 1 of 21

ge ae
27M ER mates

   

1700 G Street, NW
Washington, DC 20552

November 14, 2019
Via U.S. Mail and Email

Law Offices of Crystal Moroney, P.C.
17 Squadron Blvd.

Suite 303

New City, NY 10956

Re: Civil Investigative Demand served on the Law Offices of Crystal Moroney, P.C.
on November 14, 2019

Dear Ms. Moroney:

Attached is a civil investigative demand (CID) issued to you by the Bureau of Consumer
Financial Protection (Bureau) under 12 C.F.R. § 1080.6 and § 1052(c) of the Dodd-Frank
Wall Street Reform and Consumer Protection Act, 12 U.S.C. § 5562. The Bureau is
currently seeking information for a non-public investigation, the purpose of which is
explained on the attached CID cover sheet. Please note:

1. Contact Bureau counsel, E. Vanessa Assae-Bille, as soon as possible to
schedule an initial meeting that is required to be held within 10
calendar days of receipt of this CID. During this meeting, you must discuss
and attempt to resolve all issues regarding the CID, including timely compliance.
The rules require that you make available at this meeting personnel with the
knowledge necessary to resolve issues; such individuals may include, for example,
information-technology professionals. Please be prepared to discuss your planned
compliance schedule, including any proposed changes that might reduce your cost
or burden while still giving the Bureau the information it needs.

2. You must retain and suspend any procedures that may result in the
destruction of, documents, information, or tangible things that are in
any way relevant to the investigation, as described in the CID’s
Notification of Purpose. You are required to prevent the destruction of relevant
material irrespective of whether you believe such material is protected from future
disclosure or discovery by privilege or otherwise. See 18 U.S.C. §§ 1505, 1519.

consumerfinance.gov
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 2 of 21

Please contact Bureau counsel as soon as possible to set up an initial meeting, which must
be held within 10 calendar days of receipt of this CID. We appreciate your cooperation.

Sincerely,

/s/E. Vanessa Assae-Bille
Enforcement Attorney

Attachment

consumerfinance.goyv
   

ase 7:19-cv-11594-KMK

&
Nop.as}

Document 28-15 Filed 04/30/20 Page 3 of 21

United States of America
Bureau of Consumer Financial Protection

Civil Investigative Demand

 

To Law Offices of Crystal Moroney, P.C,
17 Squadron Blvd.
Suite 303
New City, NY 10956

This demand is issued pursuant to Section 1052 of the Consumer Financial
Protection Act of 2010 and 12 C.FR. Part 1080 to determine whether there is or
has been a violation of anv laws enforced by the Bureau of Consumer Financial
Protection.

 

Action Required (choose all thai apph

[| Appear and Provide Oral Testimony

 

Location of Tavestigational Hearing

 

Date and Time of Investigational Hearing

 

Bureau Investigators

 

 

 

Produce Documents and/or Tangible Things, as set forth in the attached document, by the following date

12/16/2019

Provide Written Reports and/or Answers to Questions, as set forth in the attached document, by the following date 12/16/2019

Notification of Purpose Pursuant to 12 C.ER. § 1080.5

The purpose of this investigation is to determine whether debt collectors, furnishers, or associated persons, in connection with regularly

collecting or attempting to collect consumer debt and furnishing consumer information to consumer-reporting agencies, have: (1) disregarded
Warnings that debts were the result of identity theft or otherwise disputed by consumers, in a manner that was unfair, deceptive, or abusive, in

violation of §§ 1031 and 1036 of the Consumer Financial Protection Act of 2010, 12 U.S

-C. §§ 5331, 5536; (2) ignored cease-and-desist

requests and engaged in other prohibited communications with consumers or third parties, or failed to provide required notices, or made false
or misleading representations in a manner that violated the Fair Debt Collection Practices ‘Act, 15 U.S.C. §§ 1692b, 1692c, 1692e, 1692g; or (3)
tailed to correct and u pdate furnished information, or failed to maintain reasonable policies and procedures in a manner that violated the Fair

Credit Reporting Act, 15 U.S.C. § 1681s-2, or Regulation V, 12 C.F.R. § 10
Bureau action to obtain legal or equitable relief would be in the public interest.

Custodian / Deputy Custodian

Deborah Morris/ Annars Ramirez

The Bureau of Consumer Financial Protection
1700 G Street NW

Washington, DC 20352

22.42. The purpose of this investigation is also to determine whether

Bureau Counsel

E. Vanessa Assac-Bille

The Bureau of Consumer Financial Protection
1700 G Street NW’
Washington, DC 205352

 

 

Date Issued Signature

11/14/2019 Morris

 

Service

The delivery of this demand to you by any method
prescribed by the Consumer Minancial Protection Act
of 2010, 12 US.C. § 5562, ts lewal service. I you fail
to comply with this demand, the Bureau may seek a
court order requiring your compliance.

‘Travel Expenses

Request a travel voucher to claim compensation to
which you are entitled as a witness before the Bureau
pursuant to Section 1052 of the Consumer Financial
Protection Act of 2010, 12 U.S.C. § 5562.

Deborah

ane / Title Deborah Mave, Deputy Enforcement (ileestar

Digitally signed by
Deborah Morris
Date: 2019.11.14
" 07: 44 -05'00'

Right to Regulatory Enforcement Fairness
The Bureau is committed to fair regulatory enforcement. Lf you are a small business
under Small Business Adimimsteation standards, you have a right to contact the Small
Business Administration’s National Ombudsinan ai 1-888-REGFAIR (1-888-734-3247)
or wwwisba.gov/ombudsman regarding the Furness of the compliance and enforcement
activities of the agency. You should understand, however, that the National Ombudsman
cannot change, stop, or delay a federal agency enforcement action.

Paperwork Reduction Act

This demand does not require approval by OMB under the Paperwork Reduction Act of
1980,
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 4 of 21

CIVIL INVESTIGATIVE DEMAND FOR
PRODUCTION OF DOCUMENTS, TANGIBLE THINGS, WRITTEN
REPORTS, AND ANSWERS TO INTERROGATORIES

Requests.

Interrogatories

1. Identify all Persons who participated in responding to this CID, describe the
specific tasks performed by each Person, and identify the response for which they
performed each task.

2. Describe the Company’s organizational structure, including:

the Company’s legal name and principal place of business;

the date and jurisdiction in which it was incorporated or organized;

all names under which the Company has done business;

the Company’s leadership including the principals, directors, and owners;
each state in which the Company has done business; and

the time period during which it did business in each state.

mone oe

3. Describe each of the Company’s business activities (e.g., debt collection,
furnishing information to Consumer Reporting Agencies, litigation, etc.). For
each of those business activities, provide the Company’s annual revenue.

4. Describe:

a. the type(s) of Debt the Company collects (e.g., medical, utilities,
schoolbook rentals, etc.);

b. the age range of Debt the Company collects;

c. the method(s) by which the Company obtains Debt accounts (e.g.,
assignment, or portfolio purchase);

d. whether the Company obtains Debt accounts after the accounts become
delinquent or are in default;

e. whether the Company collects Debts owed or asserted to be owed to
another party;

f. the type(s) of data and records the Company receives with each Debt
account it obtains; and

g. the method(s) by which the Company removes Debt accounts from its
portfolio (e.g., settlements, referrals to law firms, conveyance to the
creditor or third-party, or sale to Debt buyer(s)).

5. Identify each alternative name(s) or alias(es) the Company has used to identify
itself when contacting consumers in connection with its Debt Collection
Activities. Provide the date range during which the Company used the alternative
name(s) or alias(es).
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 5 of 21

6. Describe the Company’s compensation structure for its employees and agents
performing Debt Collection Activities, including but not limited to the Company’s
wage structure, the Company’s bonus structure, and the criteria considered and
formulas applied to determine the award of bonuses and other rewards.

7. For each year during the Applicable Period, provide the highest total number of:

a. employees or agents engaged in Debt Collection activities (excluding
attorneys identified in response to Interrogatory 7(b)) working for the
Company; and

b. licensed attorneys working for the Company.

8. Identify each licensed attorney who formerly worked for the Company, including:

their full legal name;

their title(s) held at the Company;

the month and year they began and ceased working for the Company; and
whether they were engaged in Debt Collection Activities.

aeoE

9. For each year during the Applicable Period, provide the total number of:

a. lawsuits the Company filed in connection with its Debt Collection
Activities; and
b. court judgments the Company obtained against debtors.

10. Identify any former employees and agents (excluding attorneys identified in
response to Interrogatory 7(b)) who have worked for the Company for a
minimum of 90 calendar days. For each, include:

the former employee’s or agent’s official title at the Company;

the former employee's or agent’s department at the Company;

the month and year the former employee or agent began and ceased
working at or for the Company;

the reason the former employee or agent separated from the Company;
the former employee’s current or last known home address;

the former employee’s current or last known e-mail address; and

the former employee’s current or last known telephone number.

Soe

oo rho a

11. Identify each Person (including the dates of employment and any titles or
positions held) who has been responsible for:

a. creating or implementing the Company’s training and guidance materials
(including telephone scripts) relating to Debt Collection Activities;

b. creating or implementing the Company’s policies and procedures for
complying with laws relating to Debt Collection Activities, including the

2
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 6 of 21

12.

13.

14.

15.

16.

FDCPA, FCRA, and state and federal laws prohibiting unfair, deceptive, or
abusive acts and practices; and

c. creating or implementing the Company’s policies and procedures for
receiving, logging, investigating, and responding to complaints and
disputes relating to Debt Collection Activities, including recording and
responding to cease-and-desist requests.

Identify each creditor or third-party for which the Law Offices of Crystal
Moroney, P.C. performed Debt Collection Activities. For each creditor or third-
party, and for each year during the Applicable Period, specify:

a. the contact Person at Law Offices of Crystal Moroney, P.C.;

b. type of Debt in the portfolio of Law Offices of Crystal Moroney, P.C.;

c. the start date and end of date of the services that Law Offices of Crystal
Moroney, P.C. provided;

d. a description of each service Law Offices of Crystal Moroney, P.C.
provided;

For each year during the Applicable Period, provide the number of:

oral consumer disputes of Debt the Company received;

written consumer disputes of Debt the Company received;

written verification right notices the Company provided to consumers;
written requests for verification of debt the Company received;

oral requests for verification of debt that the Company received;

written and oral notifications the Company received from consumers
stating that their alleged Debt was incurred as a result of identity theft;
and

g. written cease-and-desist requests the Company received from consumers.

mono op

Describe how the Company generated the information produced in response to
each subsection of Interrogatory 13.

Identify each telephone number the Company has used to contact consumers in
connection with its Debt Collection Activities. Provide the date range during
which the Company used the phone number, and whether the telephone number
is associated with a fixed landline, a cellular telephone, or switched/digital or
other telephone type.

Identify all databases the Company has used—whether in-house, hosted, or used
by a vendor on the Company’s behalf—to conduct Debt Collection Activities. For
each database, identify or provide the following information:

a. the employee(s) most knowledgeable about the database:
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 7 of 21

GQ tho BS

k.

i.

the database system name, commercial software name (if different from
the system name), version, technology platform, and computing model
(e.g., client, server, or multi-tier);

the time period during which the database is or was in use;

the names and descriptions of the data fields contained in the database;
the data type (e.g., date, time, integer, or text) in each data field;

any purposes beyond debt collection for which it is used;

a description of each category of Persons with access to any part(s) of the
database, the identity of the part(s) to which each category of Persons has
access, and for what purpose;

the timeframe for which information in each data field is stored or
maintained;

a description of how the database is populated with data or information
and by whom;

a description of how the database interacts with other Company systems,
(e.g., file systems or other databases);

a description of any processes used to assure the accuracy of data in each
database, including any internal controls, internal audits, or quality
assurance programs performed on the database;

whether the database holds attachments (e.g., image, audio, or PDF files),
and a description of those attachments;

a description of the reporting capabilities of the database;

a description of any regular or standard reports generated from the
database, and the frequency with which such reports are generated;
whether the data stored in the database can be exported to Microsoft Excel
or other readily available spreadsheet or database programs; and

a description of the frequency with which the database is archived or
backed up, and the method by which it is archived or backed up.

17. For each database identified in response to Interrogatory 17, provide a data
dictionary. For each data field, provide the following information:

 

 

 

 

 

 

 

Data Element Terms Data Element Definitions

Field Name Unique name

Definition Description of the meaning of the data
element

. Type of data (e.g., date, numeric, text, memo,

Data Type floating point)

Data Size Maximum field length that will be accepted

Data Format Format of data (e.g., YYYYMMDD,
MM/DD/YYYY)

Field Constraints: Data Element is a ee

required field (Y/N) Required fields (Y) must be populated

 

If a field can only take certain values or codes

Enumeration (if applicable) (e.g. A, B, or C), list those values and an

explanation of their meaning

 

 

 

Special, Dummy, Test Values Include a narrative description (e.g., for calls

 

 
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 8 of 21

 

to 555-555-5555, describe that number as
being used for internal testing, or for dates
populated as 1/1/1900, specify what that
value means)

 

If the field is calculated, provide the formula

Formula for the calculation.

 

 

 

 

18. For each Document the Company produces in response to Requests for
Documents 1 through 13, provide the effective dates that each Document was in
use. Provide this information in the following table format:

 

Document Bates | Title | Start End
Request No. No. Effective Date | Effective Date

 

 

 

 

 

 

 

 

19. If, for any Interrogatory that calls for identification of a Person, there is no
identifiable Person for the Applicable Period, identify the most recent identifiable
Person, including Persons no longer affiliated with or employed by the Company.
For each, specify the dates of affiliation or employment and any titles or positions
held.

20.1f, for any request, there are Documents that would be responsive but that are
now unavailable, identify each Document and its last known location or
custodian, and explain why the Document cannot be produced.

Requests for Written Reports

Produce the following data in tab-delimited text files, using double-quote-escaped
text fields when necessary. Where data derives from separate tables or dimensions,
use a separate text file for data elements along each separate dimension. This should
comply with at least the first normal form (4NF). Include both the unique identifiers
and foreign keys (as well as indicators of their function) in each file expressing the
relationship between these files. When data is available for some records and not
others, leave the unavailable data items blank. Omissions due to unavailability
should be described in narrative with the production. Individual records should
never contain a varying number of fields. Where information exists at the record
level requested but is not included in the individual Written Report Request, include
this information in additional columns in your response to the Written Report
Request. Additionally, provide any code used to generate and validate each Written
Report.

1. For each Creditor or third-party with Debt in the Company’s portfolio, and for
each year during the Applicable Period, provide:

a. the name of the Creditor or third-party;
b. the unique identifier of Debt type;

5
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 9 of 21

6.
d.

€:

the total number of Debts the Company attempted to collect in any way;
the total dollar amount of the Debts the Company attempted to collect in
any way; and

the Company’s total revenue.

2. For each year during the Applicable Period, provide a log of all consumer
complaints or disputes that the Company has received, including:

a.
b.

rh

g.

h.

the date on which the Company received the complaint or dispute:
the name of the Person who submitted the request, and their:
i. street address;
li. city;
ili. state;
iv. zip code;
v. telephone number; and
vi. email address;
the unique identifier by which the Company identifies the Debt account
related to the Person’s complaint or dispute;
a brief description of the complaint or dispute (e.g., cease-and-desist, Debt
validation, information furnishing to Consumer Reporting Agencies, etc.);
whether the complaint or dispute was written or oral;
the date that the Company initiated contact with the Person who
submitted the complaint or dispute; and
any notes, codes, or history associated with the investigation of the
complaint or dispute; and
an explanation of the resolution.

3. For each consumer complaint or credit report dispute the Company received
directly from a Consumer Reporting Agency during the Applicable Period,
provide:

a.

b.

ae

ga rh ©

the name of the Consumer Reporting Agency that submitted the complaint
or dispute;

the unique identifier by which the Company identifies the Debt account
related to the complaint or dispute;

the date that the Company received the complaint or dispute;

a brief description of the nature of the complaint or dispute (e.g.,
identification theft, debt paid off, debtor’s mistaken identity, etc.);

the response code;

the dispute code(s) (in separate fields);

any notes, codes, or history associated with the investigation of the
complaint or dispute;

. the date of resolution; and

the Company’s reason for closing the complaint or dispute.
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 10 of 21

4. Identify all telephone calls that the Company has made in attempt to collect a
Debt on behalf of a Creditor or third-party, and provide all associated elements as
stored in your or your providers’ databases (e.g., Customer Relations
Management systems and call recording systems) at a call level, including:

account number associated with the call;

unique identifier for the call;

file reference for call recording, .wav file or similar;
date and time of call;

telephone number called;

duration of call;

unique operator ID associated with call;

any call-type codes, disposition codes, resolution codes, product codes, or
similar associated with the call (use separate columns);
notes or comments associated with the call; and

any other data unique to the call.

poe ho ae op

hee pee

Requests for Documents

1. One copy of all unique policies and procedures related to Debt Collection
Activities, including but not limited to Debt Collection notices and calls, skip
tracing, investigations, use of telephone line(s) or service(s) not controlled by the
Company, and logging of complaints or disputes concerning identity theft
submitted by consumers and Consumer Reporting Agencies.

2. One copy of all unique telephone scripts the Company has used while attempting
to collect a Debt.

3. To the extent not already provided, one copy of all unique technical and employee
manuals, handbooks, guidance documents, and training materials relating to
Debt Collection Activities.

4. One copy of all unique policies and procedures related to Information Furnishing
Activities, including but not limited to providing an address for consumers to
submit disputes, correcting and updating consumer information to be furnished,
and logging of complaints or disputes concerning identity theft submitted by
consumers and Consumer Reporting Agencies.

5. To the extent not already provided, one copy of each unique technical and
employee manuals, handbooks, guidance, and training materials relating to
credit Information Furnishing Activities.

6. To the extent not already provided, one copy of all other unique policies and
procedures for addressing consumers’ complaints or disputes.

7. One copy of each unique policies and procedures for complying with laws relating
to Debt Collection Activities and credit Information Furnishing Activities,

7
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 11 of 21

10.

11.

Ae

1%

including the FDCPA, FCRA, and state and federal laws prohibiting unfair,
deceptive, or abusive acts and practices.

One copy of all unique templates, models, or form Documents the Company has
used to notify consumers of their Debt verification rights.

One copy of all unique templates, models, or form Documents the Company has
used to respond to consumers’ oral or written Debt validation requests.

One copy of all unique templates, models, or form Documents that the Company
has used to respond to consumer complaints or disputes, including cease-and
desist requests.

One copy of all other unique templates, models, or form Documents or letters
that the Company has used in the attempt to collect a Debt from a consumer.

All audits relating to the Company’s Debt Collection Activities, including but not
limited to quality-assurance and compliance reviews of the Company's
compliance with the Company’s policies and procedures, the FDCPA, FCRA, and
state and federal laws prohibiting unfair, deceptive, or abusive acts and practices.

Audited financial statements, including the corresponding footnote disclosures,
balance sheets, income statements, statements of cash flows, and statements of
changes in owners’ equity for the Applicable Period through the latest month
available for 2019. If no audited financial statements exist, unaudited financial
statements along with the corresponding footnote disclosures.

Requests for Tangible Things

Metadata from call systems and related systems, including call notes, for all
telephone calls made or received by the Company in an attempt to collect a Debt
from a consumer.

Recordings of all telephone calls between the Company and any Consumer
relating to the Company’s attempt to collect on a consumer Debt in the
Company’s portfolio.

Recordings of all telephone calls between the Company and any third-party
natural persons (excluding any Creditor or any third-party for which the
Company is performing or had performed Debt Collection Activities) relating to
the Company’s attempt to collect on a consumer Debt in the Company’s portfolio.

For each account for which the Company made a call responsive to Requests for
Tangible Things 2 and 3, identify all phone numbers authorized associated with
the account. Provide each phone number as a separate observation, with fields for
II.

Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 12 of 21

the original account number associated with the phone number and any notes
regarding the type of number (e.g., home, work, cell, or spouse work).

Definitions.
A, “And” and “or” must be construed both conjunctively and disjunctively.

B. “Any” includes “all,” and “all” includes “any.”

C. “CID” means the Civil Investigative Demand, including the Requests, Topics for
Hearing, Definitions, and Instructions.

D. “Bureau” means the Bureau of Consumer Financial Protection.

E. “Company” or “you” or “your” means the Law Offices of Crystal Moroney, P.C.,

and any successor in interest.

F. “Consumer” or “Debtor” means any natural person obligated or allegedly
obligated to pay any Debt as defined in the Fair Debt Collection Practices Act, 15 U.S.C.
§ 1692a(3).

G. “Consumer Reporting Agency” means “consumer reporting agency” as
defined in the Fair Credit Reporting Act, 15 U.S.C. § 1681a(f).

HH, “Debt” means any obligation or alleged obligation of a consumer to pay money
arising out of a transaction in which the money, property, insurance, or services which
are the subject of the transaction are primarily for personal, family, or household
purposes, whether or not such obligation has been reduced to judgment as defined in
the Fair Debt Collection Practices Act, 15 U.S.C. § 1692a(5).

1; “Debt Collection Activities” means all activities, inclu ding attempts, to collect
a Debt either directly or indirectly (excluding the provision of legal services).

J. “Demand Letter” means any document sent to a Consumer in an effort to
collect a Debt.
K. “Deputy Enforcement Director’ refers to a Deputy Assistant Director of the

Office of Enforcement.

Lis “Document” means any written matter of every type and description, including
electronically stored information. “Document” includes any non-identical copy (such as
a draft or annotated copy) of another document.

M. “Each” includes “every,” and “every” includes “each.”

N. “Electronically Stored Information,” or “ESI,” means the complete original

9
IIl.

Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 13 of 21

and any non-identical copy (whether different from the original because of notations,
different metadata, or otherwise) of any electronically created or stored information,
including but not limited to e-mail, instant messaging, videoconferencing, SMS, MMS,
or other text messaging, and other electronic correspondence (whether active, archived,
unsent, or in a sent or deleted-items folder), word-processing files, spreadsheets,
databases, unorganized data, document metadata, presentation files, and sound
recordings, regardless of how or where the information is stored, including if it is on a
mobile device.

O. “Enforcement Director” refers to the Assistant Director of the Office of
Enforcement.
P. “Fair Credit Reporting Act” or “FCRA” means the Fair Credit Reporting Act,

15 U.S.C. § 1681 e¢ seq.

Q. “Fair Debt Collection Practices Act” or “FDCPA” means the Fair Debt
Collection Practices Act, 15 U.S.C. § 1692 et seq.

R. “Identify” means to provide: (a) for natural persons, their name, title or
position, present business affiliation, present business address, e-mail address, and
telephone number, or if a present business affiliation or present business address is not
known, the last known business address, home address, e-mail address, and telephone
number; (b) for businesses or other organizations, the name, address, identities of
officers, directors, or managers of the business or organization, and contact persons
with e-mail addresses and telephone numbers, where applicable; and (c) for documents
the title, date, authors, recipients, Bates numbers, if applicable, type of document or
some other means of identifying the document, and the present or last known location
or custodian.

3

S “Information Furnishing Activities” means all activities related to efforts to
furnish consumer information to a Consumer Reporting Agency, either directly or
indirectly.

T, “Person” means an individual, partnership, company, corporation, association
(incorporated or unincorporated), trust, estate, cooperative organization, or other
entity.

Instructions.

A, Sharing of Information: This CID relates to a nonpublic, law-enforcement
investigation being conducted by the Bureau. The Bureau may make its files available to
other civil and criminal federal, state, or local law-enforcement agencies under 12 C.F.R.
§§ 1070.43(b)(1) and 1070.45(a)(5). Information you provide may be used in any civil or
criminal proceeding by the Bureau or other agencies. As stated in 12 C.F.R. § 1080.14,
information you provide in response to this CID is subject to the requirements and
procedures relating to the disclosure of records and information set forth in 12 C.F.R. pt.

10
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 14 of 21

1070.

B. Meet and Confer: As stated in 12 C.F.R. § 1080.6(c), you must contact
Enforcement Attorney E. Vanessa Assae-Bille at (202) 435-7688 as soon as
possible to schedule a meeting (telephonic or in person) to discuss your response to the
CID. The meeting must be held within 10 calendar days after you receive this CID or
before the deadline for filing a petition to modify or set aside the CID, whichever is
earlier.

C; Applicable Period for Responsive Materials: Unless otherwise directed,
the applicable period for the request is from January i, 2014, until the date of this
CID (“Applicable Period”).

D. Privilege Claims: If any material responsive to this CID is withheld on the
grounds of privilege, you must make the privilege claim no later than the daie set for the
production of the material. As stated in 12 C.F.R. § 1080.8(a), any such claim must
include a schedule of the documents, information, or tangible things withheld that
states, for each:

1. its type, specific subject matter, and date;

2, the names, addresses, positions, and organizations of all authors and
direct or indirect recipients;

3. the specific grounds for claiming the privilege;

4. the request to which the privileged document, information, or thing is
responsive; and

5. its Bates number or range.

In addition, the person who submits the schedule and the attorney stating the grounds
for the privilege must sign it. A person withholding material solely based on a claim of
privilege must comply with the requirements of 12 C.F.R. § 1080.8 rather than file a
petition for an order modifying or setting aside a demand under 12 C.F.R. § 1080.6(e).
Please follow the enclosed Document Submission Standards for further instructions
about producing redacted privileged documents.

E. Document Retention: Until you are notified otherwise, you are required to
retain all documents and other tangible things that you used or relied on in responding
to this CID. In addition, you must retain, and suspend any procedures that may result in
the destruction of, documents, information, or tangible things that are in any way
relevant to the investigation, as described in the CID’s Notification of Purpose. You are
required to prevent the destruction of relevant material irrespective of whether you
believe such material is protected from future disclosure or discovery by privilege or
otherwise. See 18 U.S.C. §§ 1505, 1519.

il
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 15 of 21

F, Modification Requests: If you believe that the scope of the search or response
required by this CID can be narrowed consistent with the Bureau’s need for documents
or information, you are encouraged to discuss such possible modifications, including
modifications of the requirements of these instructions, with Enforcement Attorney E.
Vanessa Assae-Bille at (202) 435-7688. Modifications must be agreed to in writing
by the Enforcement Director or a Deputy Enforcement Director. 12 C.F.R. § 1080.6(d).

G. Petition for Order Modifying or Setting Aside Demand: Under

12 U.S.C. § 5562(f) and 12 C.F.R. § 1080.6(e), you may petition the Bureau for an order
modifying or setting aside this CID. To file a petition, you must send it by e-mail to the
Bureau's Executive Secretary at ExecSec@cfpb.gov, copying the Enforcement Director at
Enforcement @cfpb.gov, within 20 calendar days of service of the CID or, if the return
date is less than 20 calendar days after service, before the return date. The subject line
of the e-mail must say “Petition to Modify or Set Aside Civil Investigative Demand.” Ifa
request for confidential treatment is filed, you must file a redacted public petition in
addition to the unredacted petition. All requests for confidential treatment must be
supported by a showing of good cause in light of applicable statutes, rules, Bureau
orders, court orders, or other relevant authority.

H. Certification: The person to whom the CID is directed or, if it is directed to an
entity, any person having knowledge of the facts and circumstances relating to the
production, must certify that the response to this CID is true and complete. This
certification must be made on the form declaration included with this CID.

I. Scope of Search: This CID covers materials and information in your
possession, custody, or control, including but not limited to documents in the
possession, custody, or control of your attorneys, accountants, other agents or
consultants, directors, officers, and employees.

J. Document Production: The Bureau encourages the electronic production of
all material responsive to this CID; please follow the enclosed Document Submission
Standards.

All packages destined for Bureau offices should be addressed to:
Consumer Financial Protection Bureau
1700 G Street, NW
ATTN: Annais Ramirez-Velazquez, SEFL, Office of Enforcement, Seat 8125E.1
Washington, DC 20552
Please provide your intended method of production and any tracking numbers by e-mail
or telephone to Enforcement Attorney E. Vanessa Assae-Bille at Elisabeth. Assae-
Bille@cfpb.gov and (202) 435-7688.
K. Document Identification: Documents that may be responsive to more than

12
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 16 of 21

one request of this CID need not be submitted more than once. All documents
responsive to this CID must be accompanied by an index that identifies: (i) the name of
each custodian of each responsive document; (ii) the corresponding Bates number or
range used to identify that person’s documents; and (iii) the request or requests to
which each document responds.

Ls Sensitive Personally Identifiable Information: If any material called for
by these requests contains sensitive personally identifiable information, or sensitive
health information of any individual, please contact Enforcement Attorney E. Vanessa
Assae-Bille at (202) 435-7688 before sending those materials to discuss ways to
protect the information during production. You must encrypt electronic copies of such
materials with encryption software acceptable to the Bureau. When submitting
encrypted material, you must provide the encryption key, certificate, or passcode in a
separate communication.

For purposes of this CID, sensitive personally identifiable information includes an
individual's Social Security number alone or an individual’s name, address, or phone
number in combination with one or more of the following: date of birth, Social Security
number, driver’s-license number or other state-identification number, or a foreign
country equivalent, passport number, financial-account number, credit-card number, or
debit-card number. Sensitive health information includes medical records and other
individually identifiable health information relating to the past, present, or future
physical or mental health or conditions of an individual, the provision of health care to
an individual, or the past, present, or future payment for the provision of health care to
an individual.

M. Information Identification: Each request for a written report or
interrogatory in this CID must be answered separately and fully in writing under oath.
All information submitted must clearly and precisely identify the request or requests to
which it is responsive.

N. Submission of Documents in lieu of Reports or Answers: Documents in
existence before your receipt of this CID that contain the information requested in any
interrogatory may be submitted as part of or in lieu of an answer to the interrogatory. If
you submit documents as part of or in lieu of an answer, you must clearly indicate the
specific request to which the documents are responsive, and you must clearly identify
the specific portion of the documents that are responsive, including page, paragraph,
and line numbers, as applicable.

O. Declaration Certifying Records of Regularly Conducted Business
Activity: Attached is a Declaration Certifying Records of Regularly Conducted Business
Activity, which may limit the need to subpoena you to testify at future proceedings to
establish the admissibility of documents produced in response to this CID. Please
execute this Declaration and provide it with your response.

P. All references to “year” or “annual” refer to the calendar year. Where

13
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 17 of 21

information is requested “for each year,” provide it separately for each year; where
yearly data is not available, provide responsive information for the calendar year to date,
unless otherwise instructed.

Q. Duty to Estimate: If you are unable to answer any interrogatory fully, supply
such information as is available. Explain why such answer is incomplete, the efforts you
made to obtain the information, and the source from which the complete answer may be
obtained. If books and records that provide accurate answers are not available, enter
best estimates and describe how the estimates were derived, including the sources or
bases of such estimates. Estimated data should be followed by the notation “est.” If there
is no reasonable way to make an estimate, provide an explanation.

14
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 18 of 21

CERTIFICATE OF COMPLIANCE WITH RFEPA

The Right to Financial Privacy Act of 1978 (RFPA) does not apply to the
disclosure of financial records or information to the Bureau of Consumer Financial
Protection “in the exercise of its authority with respect to a financial institution.” 12
U.S.C. § 3413(1). This civil investigative demand is also issued in connection with an
investigation within the meaning of section 3413(h)(1)(A) of the RFPA. Therefore, in
accordance with section 3403(b) of the RFPA, the undersigned certifies that, to the
extent applicable, the provisions of the RFPA have been complied with as to the Civil
Investigative Demand issued to Law Offices of Crystal Moroney, P.C., to which this
Certificate is attached.

The information obtained will be used to determine whether the persons named
or referred to in the attached Civil Investigative Demand are in compliance with laws
administered by the Bureau of Consumer Financial Protection. The information may be
transferred to another department or agency consistent with the RFPA.

Under the RFPA, good faith reliance on this certificate relieves the recipient and
its employees and agents of any liability to customers in connection with the requested
disclosures of financial records of these customers. See 12 U.S.C. § 3417(c).

 

Deborah rindi signed by Deborah
- Date: 2019.11.14 11:10:04

Morris coe

Deborah Morris

Bureau of Consumer Financial Protection
Deputy Director, Office of Enforcement
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 19 of 21

DECLARATION CERTIFYING RECORDS OF
REGULARLY CONDUCTED BUSINESS ACTIVITY
Pursuant to 28 U.S.C. § 1746

I, , pursuant to 28 U.S.C. § 1746, declare
that:

1. Iam employed by as

 

and by reason of my position am authorized and qualified to certify the
authenticity of the records produced by Law Offices of Crystal Moroney, P.C. and

submitted with this Declaration.

ho

The documents produced and submitted with this Declaration by Law Offices of
Crystal Moroney, P.C. are true copies of records of regularly conducted activity
that were:

a. made at or near the time of the occurrence of the matters set forth, by, or
from information transmitted by, a person with knowledge of those
matters;

b. kept in the course of the regularly conducted business activity; and

c. made by the regularly conducted business activity as a regular practice.

I certify under penalty of perjury that the foregoing is true and correct. Executed on

 

 

Signature
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 20 of 21

CERTIFICATE OF COMPLIANCE

IL, , pursuant to 28 U.S.C. §

1746, declare that:

1. Ihave confirmed that a diligent search has been made for all responsive documents
and information in the possession, custody, or control of Law Offices of Crystal
Moroney, P.C..

2. All of the documents and information identified through the search described in
paragraph 1 above required by the Civil Investigative Demand dated November
14%, 2019 that are within the possession, custody, or control of Law Offices of
Crystal Moroney, P.C. have been submitted to the Bureau custodian or deputy
custodian identified in this Civil Investigative Demand.

3. Ifa document or tangible thing responsive to this Civil Investigative Demand has
not been submitted, an interrogatory or a portion of an interrogatory has not been
fully answered, or a report or a portion of a report has not been completed, a claim
of privilege in compliance with 12 C.F.R. § 1080.8 has been submitted.

4. Law Offices of Crystal Moroney, P.C. has reviewed all responsive answers, reports,
other documents and tangible things (collectively “Responses”), and has
designated as confidential all those Responses, and only those Responses, the
disclosure of which would cause substantial harm to the competitive position of
Law Offices of Crystal Moroney, P.C., as that term is used for purposes of the

Freedom of Information Act.
Case 7:19-cv-11594-KMK Document 28-15 Filed 04/30/20 Page 21 of 21

I certify under penalty of perjury that the foregoing is true and correct. Executed on

 

 

Signature
